       Case: 3:21-cv-00064-wmc Document #: 3 Filed: 02/24/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

EMMETT MOORE,

                            Plaintiff,                           OPINION AND ORDER
       v.
                                                                      21-cv-64-wmc
TAMARA POST,

                            Defendant.


       Pro se plaintiff Emmett Moore has filed this civil lawsuit against defendant Tamara

Post, invoking this court’s diversity jurisdiction under 28 U.S.C. § 1332(a). Moore asserts

a Wisconsin defamation claim against Post for Post’s allegedly defamatory comments

about Moore on Moore’s blog. Because the allegations in the complaint related to the

amount in controversy are insufficient to determine whether diversity jurisdiction actually

exists, plaintiff will be given an opportunity to file an amended complaint containing the

necessary allegations.



                                         OPINION

       The court has an independent obligation to ensure subject matter jurisdiction exists.

See Hertz Corp. v. Friend, 130 S. Ct. 1181, 1193 (2010) (explaining that because jurisdiction

is limited, federal courts “have an independent obligation to determine whether subject-

matter jurisdiction exists, even when no party challenges it”); see also Hukic v. Aurora Loan

Servs., 588 F.3d 420, 427 (7th Cir. 2009) (“[I]t is always a federal court’s responsibility to

ensure it has jurisdiction.”). Further, the party seeking to invoke federal jurisdiction bears
        Case: 3:21-cv-00064-wmc Document #: 3 Filed: 02/24/21 Page 2 of 3




the burden of establishing that jurisdiction is present. Smart v. Local 702 Int’l Bhd. of Elec.

Workers, 562 F.3d 798, 802-03 (7th Cir. 2009).

       The complaint fails to provide sufficient allegations for the court to determine

whether the amount in controversy is satisfied. Plaintiff simply alleges that “the amount

in controversy exceeds $75,000.” (Compl. (dkt. #1) ¶ 7.) The complaint, however,

contains no other allegations estimating the amount of damages, other than the assertion

that “he has suffered damages in the form of lost revenue in advertising, readership, in an

amount to be determined.” (Id. ¶ 47.) This allegation suggests that plaintiff has not

actually measured his loss of revenue. As such, the complaint is devoid of any allegations

suggesting that plaintiff has a good faith basis to believe that the amount in controversy

actually satisfies the jurisdictional minimum. Plaintiff’s failure to include any allegations

related to the measure of his loss of revenue is a problem since plaintiff, as the party

invoking this court’s jurisdiction, “has the burden of showing by a preponderance of the

evidence facts that suggest the amount-in-controversy is met.” See Oshana v. Coca-Cola Co.,

472 F.3d 506, 511 (7th Cir. 2006). Before dismissing this action for lack of subject matter

jurisdiction, plaintiff will be given leave to file within 14 days an amended complaint that

establishes subject matter jurisdiction by alleging the amount in controversy plausibly

exceeds $75,000.




                                              2
Case: 3:21-cv-00064-wmc Document #: 3 Filed: 02/24/21 Page 3 of 3




                                  ORDER

IT IS ORDERED that:

1) Plaintiff Emmett Moore has until March 17, 2021, to file an amended
   complaint containing good faith allegations sufficient to establish subject matter
   jurisdiction under 28 U.S.C. § 1332(a).

2) Failure to amend timely shall result in prompt dismissal of this matter for lack
   of subject matter jurisdiction.

Entered this 24th day of February, 2021.

                                   BY THE COURT:

                                   /s/
                                   __________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                      3
